DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/05/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 11-13 and 19 are rejected under 35 U.S.C. 102 (a) (1)/ (a) (2) as being anticipated by Dowell et al. (US Patent 5,899,958), hereinafter, Dowell.


Regarding claim 1, Dowell discloses a system for inspecting a tubular, the system comprising: an image device (200) having an ultrasound transducer (205) and an elongate housing (50) defining an axial direction, the ultrasound transducer (205) arranged to sonify an area of the surface of the tubular (20) with an ultrasound pulse that intercepts axial locations of said area at different times (col. 11, lines 38-42, col. 12, lines 22-27 and 35-37) and 
a processor (150) arranged to receive reflection signals from the transducer and to interpret the reflected signals using their time of flight as axial locations of features on the surface of the tubular (col. 5, lines 52-56, col. 12, line 37-44).
Regarding claim 13, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim.
Regarding claim 2, Dowell discloses the system of claim 1, wherein the ultrasound transducer comprises a plurality of transducer elements, the device further comprising a circuit to activate a subset of the transducer elements as a phased array to sonify the area and to receive reflections (see: col. 8, lines 11-18 and col. 12, lines 22-40).
Regarding claim 3, Dowell discloses the system of claim 2, wherein the transducer elements are separated radially around the housing, emitting and receiving phased scan lines at multiple azimuths of the device (see:  col. 5, lines 60-62 and col. 17, lines 22-27).
Regarding claim 4, Dowell discloses the system of claim 1, further comprising apparatus for moving the device axially through the tubular (col. 10, lines 5-25).
Regarding claims 6, Dowell discloses the system of claim 1, wherein the processor is further arranged to calculate attributes of the reflection signals and identify surface features from those attributes (col. 4, lines 47-51).
Regarding claim 11, Dowell discloses 11. The system of claim 1, wherein a focal point of the transducer is one of: radially inward of the transducer; radially inward of the surface, radially outward of the surface, or at infinity (see: col. 5, lines 60-62).
Regarding claim 12, Dowell discloses the system of claim 1, wherein the transducer is arranged to rotate about the axial direction of the device and sonify the surface at plural azimuths (see: col. 9, line 64 to col. 10, line 4).
 Regarding claim 14, Dowell discloses repeating the step of generating an ultrasound pulse, to sonify multiple areas that are partially axially overlapping (col. 5, lines 30-42).
Regarding claim 16, Dowell discloses the method of claim 14, further comprising processing reflection signals from the multiple sonified areas to calculate registration of features on the surface (see: col. 5, lines 1-11 and col. 4, lines 10-16).
Regarding claim 19, Dowell discloses wherein the ultrasound transducer comprises a radial array of transducer elements, sonifying the surface at plural azimuths of the device in a frame (see:  col. 5, lines 60-62 and col. 17, lines 22-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dowell (US Patent 5,899,958) in view of Leonard (Pub. No.: US 2018/0011211).
Regarding claims 7 and 10, they differ from Dowell by reciting wherein the ultrasound transducer is arranged to emit a defocused beam to the sonified area and further comprising a reflector of the device arranged to reflect ultrasound waves from the transducer to the sonified area. Leonard discloses the transducer 310 sends an ultrasonic signal through the lens 308. The borehole wall 302 produces an echo signal that returns to the rotatable transducer assembly 209 (see: par. 0058 and 0068). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention because the lens assembly or another acoustic receiver of the ultrasonic borehole imaging tool is used to generate measurement information from an acoustic signal responsive to the ultrasonic beam, via electronics which may include one or more processors to thereby, making the above combination more effective. 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dowell (US Patent 5,899,958) in view of Tippit et al. (US Patent 8,746,070), hereinafter, 
Tippit. 
	Regarding claims 9 and 18, Dowell does not particularly disclose or suggest wherein the ultrasound pulse sonifies said area at an angle of incidence selected between 20 and 70°, measured from a surface normal, preferably selected between 30 and 70°. Tippit discloses the flaw detector should be set so that it produces a beam which sweeps from 30 degrees to 70 degrees through the material to be tested. The beam should be set so that as it oscillates between the 30 degrees and 70 degrees in increments not to exceed 2 degrees. Tippit further discloses sweeping said ultrasound wavefront through a plurality of incidence angles between 30 and 70 degrees and further comprising the step of: sweeping said ultrasound wavefront through a plurality of incidence angles between 30 and 60 degrees. It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to utilize in Dowell the teachings of Tippit because it teaches  the allowable range for this preferred incidence angle is approximately 30-45 degrees and if the calculated preferred angle is less than 30 degrees, then a straight beam inspection is preferred over shear wave inspection wherein on the other hand, if the calculated preferred angle is over 45 degrees, the flaw detector is set to 45 degrees. Thus, the above combination would perform the sonification effectively at the required or selected angle of incidence in a reliable and efficient manner.
Allowable Subject Matter
Claims 5, 8, 15, and 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose “wherein the processor is further arranged to shift and combine signals from the transducer at a plurality of partly overlapping sonified areas as recited in claim 5 and “wherein the device is moved through the tubular at a speed relative to a frame rate, such that surface features are captured by multiple frames, preferably at least 3 frames, more preferably at least 5 frames” as recited in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861